Citation Nr: 1021398	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who had service with the recognized guerrillas 
during World War II.  Her spouse died in February 1999.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In July 2007, the appellant testified before the 
Board.    

In a February 2008 decision, the Board denied the appellant's 
claim for eligibility to VA benefits.  The appellant appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, a 
March 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  The Board remanded this claim in July 2009 in 
compliance with the March 2009 Order.    


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service by her deceased spouse.  38 U.S.C.A. §§ 101(2), 107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.40, 3.203 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to Veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend Veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus Veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).   

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  38 C.F.R. § 3.203(c) (2009); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United 
States service department does not verify the claimed 
service, the applicant's only recourse lies within the 
relevant service department, not with VA.  Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997).  

In short, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  38 C.F.R. § 3.203 
(2009); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant's deceased spouse did not have 
the requisite qualifying service for purposes of VA benefits.  
The NPRC replied in November 2005 and October 2009 that the 
appellant's spouse had no service in the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.   

The appellant submitted an affidavit from her spouse that 
purports to show that he had recognized guerrilla service in 
the service of the United States Army.  However, the 
appellant's own assertions as to her spouse's particular 
service fail to meet the requirements of 38 C.F.R. § 3.203(a) 
because the assertions do not constitute a document from a 
United States service department.  Moreover, the certificate 
from the Philippine Military Service Board of the Department 
of National Defense that the appellant submitted does not 
verify her spouse's service, as necessary for entitlement to 
VA benefits.  This document only proves that the appellant's 
spouse was a Veteran of the Philippine government.  The 
Philippine government has its own set of regulations and laws 
which permit recognition of military service that is not 
recognized by the United States Armed Forces, and its 
findings are not binding on the NPRC.  The NPRC has 
determined that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the United States Armed Forces.  
The United States service department's communications from 
NPRC that failed to verify the alleged service are binding on 
VA.  38 C.F.R. § 3.203 (2009); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  The Board must therefore find that the 
appellant's spouse did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
basic eligibility for VA benefits.  Accordingly, the 
appellant's claim for entitlement to VA death benefits must 
be denied, due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.   


ORDER

Legal entitlement to VA benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


